DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.

Status of the Claims
This action is in response to papers filed 11/24/2020 in which claims 1-18 and 22 were canceled; and claims 19, 23, 34 and 37 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 19-21 and 23-38 are under examination.

Withdrawn Rejections
	The rejection Claims 19-21 and 23-38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (New Matter), is withdrawn, in view of Applicant’s amendments to claims 19, 23, 34 and 

New Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 112 – NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-21 and 23-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
retains 50-70% crystalline form I structure for up to about 9 months when stored between -20°C and 8°C.” 
Claim 23 introduces new matter as the claim recites the limitation: "the amino amide anesthetic retains 50-70% crystalline form I structure for up to about 9 months when stored between -20°C and 8°C.” 
Claims 34 and 37 introduces new matter as the claims recite the limitation: “the amino amide anesthetic retains 50-70% crystalline form I structure for up to about 6 months when stored at 25°C.”
There is no support in the specification the aforementioned limitations. 
Applicant asserted that support for the amendments in claims 19 and 23 can be found in the published application at paragraph [0017]; the second table in Example 4 and the table in paragraph [0221], which had a range of 63.4% to 67.2% crystalline form I for samples stored at -20°C and 59.9 to 66.1% crystalline form I for samples stored at 2-8°C (see Remarks dated 11/24/2020, page 7). However, a thorough review of paragraph [0117]; the second table in Example 4 and the table in paragraphs [0221], there appeared to be no support for the retention of 50-70% crystalline form I, as generically claimed. It is noted that the generic disclosure of “drug particles fabricated according to methods and materials disclosed and incorporated herein that include PLGA in the drug particle composition may exhibit a consistent crystalline form ratio over time” in paragraph [0117] of the published application is not support for the “amino amide anesthetic retains 50-70% crystalline form I” as recited in claims 19 and 23 because there is no numerical value or ratio defined in said paragraph [0117] which not support for the generic claimed range of “50-70%” in claimed recitation of “the amino amide anesthetic retains 50-70% crystalline form I structure” because the claimed range of “50-70%” encompassed values such as 51% and 70%, among others, which are not supported in said Tables.
Applicant asserted that support for claims 34 and 37 can be found at paragraph [0220], which discloses the percentage of crystalline form I ranges from 63.1% to 68.5% over six month storage period; and at paragraph [0221], which discloses the percentage of crystalline form I ranges from 59.2 to 68.5% over the six month storage period (see Remarks, page 7, last paragraph to page 8). However, after thorough review of paragraphs [0220]-[0221], there appeared to be no support for the retention of 50-70% crystalline form I, as generically claimed. It is noted that while, Tables in paragraphs [0220]-[0221] of the published application provide support for a range with a minimum point of 59.2 % to a maximum point of 68.5%, this is not support for the generic claimed range of “50-70%” in claimed recitation of “the amino amide anesthetic retains 50-70% crystalline form I structure” because the claimed range of “50-70%” encompassed values such as 51% and 70%, among others, which are not supported in said Tables.


Claims 20, 21, 24-33 and 36 are also rejected as they are dependent directly or indirectly from rejected base claims 19 and 23, respectively, thereby also contains the conflicting new matter materials. 
Claims 35 and 38 introduce new matter as the claims recite the negative limitations: “the formulation does not include an excipient” and “the composition does not include an excipient,” respectively. There is no support for these negative limitations in the specification. While the specification discloses that the particle (that is part of the composition or formulation) can be fabricated without other or additional excipients (published application, paragraph [0392] and [0439]), this is not support for exclusion of excipient from the formulation or composition because per paragraphs [0179]-[0184] of the published application, the vehicle of the formulation or composition include excipients. Thus, there is no explicit support for the negative limitations recited in claims 35 and 38. Nor are these negative limitations implicitly apparent to the Examiner from the disclosure of the specification. 
Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 and 23-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19, 23, 34 and 37 are indefinite in the recitation “up to about 6 months” or “up to about 9 months,” respectively.  The phrase “up to” typically indicates a maximum point; however, the phrase “up to” is controverted by the term “about,” which implies that values above and below the indicated amount are permitted.  Therefore, the juxtaposition of these two terms makes it unclear what maximum dimensions are encompassed by the claim.
In Amgen, Inc. v. Chugai Pharmaceutical co., 927 F.2d 1200 (CAFC 1991), the CAFC stated, “[t]he district court held claims 4 and 6 of the patent invalid because their specific activity of “at least about 160,000” was indefinite.”  After review, the CAFC states “[w]e therefore affirm the district court’s determination on this issue.”  Thus, the CAFC found the phrase “at least about” indefinite where the metes and bounds of the term were not defined in the specification.  The phrase “up to about” is therefore also deemed indefinite.

As a result, claims 19-21 and 23-38 do not clearly set forth the metes and bounds of patent protection desired.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 19-21 and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wohabrebbi et al (22 October 2009; US 2009/0264472 A1) in view of Kaneko et al (10 December 2015; US 2015/0352041 A1), McClain et al (10 September 2015; US 2015/0250926 A1), DeSimone et al (3 September 2009; US 2009/0220789 A1; hereafter as “DeSimone 2009”), DeSimone et al (28 July 2011; US 2011/0182805 A1; hereafter as “DeSimone 2011”) and He et al (31 December 2009; US 2009/0324720 A1).
Regarding claim 19, Wohabrebbi teaches an injectable depot formulation containing a plurality of particles, wherein the particles contain a local anesthetic such as bupivacaine and PLGA polymer (abstract; [0009]-[0022], [0066], [0070]-[0073], [0083], [0084], [0092], [0108], [0111], [0014] and [0115]). Wohabrebbi teaches the particles are dispersed in a gel containing a viscosity modifier and buffer, wherein the gel has a pH of 7.4 and viscosity in the range of 1 to 100 cps, in which a lower viscosity such as from about 10 cps to about 50 cps preferred ([0097], [0101], [0108], [0115], [0119], and [0178]). Wohabrebbi teaches the PLGA polymer is selected such that the polymer has an inherent viscosity from about 0.15 to about 0.25 dL/g ([0114]). Wohabrebbi teaches the particles contains from about 40 to 80% by weight of bupivacaine and about 10% to 70% by weight of the polymer ([0071], [0073] and 
However, Wohabrebbi does not teach the amount of viscosity modifier; tonicity modifier; surfactant; amount of buffer; the PLGA polymer comprising 48:52 to 52:48 molar ratio D,L lactide:glycolide; each particle comprises a non-spherical shape less than 100 µm in a broadest dimension and having a volume of about 13,500 cubic micrometers; and the anesthetic is in crystalline form comprising 50-70% crystalline form I and 30-50% crystalline form II, of claim 19. These deficiencies are cured by the teachings of Kaneko, McClain, DeSimone 2009, DeSimone 2011 and He.
Regarding the amount of viscosity modifier, tonicity modifier, surfactant, and amount of buffer of the vehicle of claim 19, Kaneko teaches an injectable depot formulation comprising plurality of particles containing a therapeutic agent and biodegradable polymer such as PLGA, wherein the formulation further contains a tonicity agent, a buffer/pH-adjusting agent, a viscosity enhancing agent/suspending agent and a wetting agent (surfactant) (abstract; [0019]-[0027], [0065], [0066], [0069] and [0076]-[0088]). Kaneko teaches the formulation contains 0.5 to about 10 w/v% of tonicity agent, 0.01 to about 5 w/v% wetting agent such as polysorbate, about 0.1 to about 10 w/v% suspending agent/viscosity enhancing agent, and about 0.02 to about 2% by weight of buffer, wherein the formulation has a pH within the range of about 6 to about 8, preferably about 7 ([0020]-[0027] and [0079]-[0087]). Kaneko teaches the formulation provide sustained release of the therapeutic agent ([0030]).
It would have been obvious to one of ordinary skill in the art to include tonicity agent and surfactant such as polysorbate in the formulation of Wohabrebbi, and 
It would also have been obvious to routinely optimize the concentrations of viscosity modifier, tonicity agent, surfactant and buffer in the formulation of Wohabrebbi to amount as claimed, per guidance from Kaneko and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Kaneko taught that an injectable depot formulation such as that of Wohabrebbi contains 0.5 to about 10 w/v% of tonicity agent, 0.01 to about 5 w/v% wetting agent (surfactant) such as polysorbate, about 0.1 to about 10 w/v% suspending agent/viscosity enhancing agent, and about 0.02 to about 2% by weight of buffer. Thus, it would have been customary for an artisan of ordinary skill to determine the optimal concentration of viscosity modifier, tonicity agent, surfactant and buffer in the vehicle of the formulation to achieve the desired pH, osmolality and viscosity for the resultant formulation. Thus, absent some demonstration of unexpected results showing criticality from the claimed concentrations, the optimization of concentration of viscosity modifier, tonicity agent, surfactant and buffer in the vehicle of the formulation would have been 
Regarding the PLGA polymer comprising 48:52 to 52:48 molar ratio D,L lactide:glycolide of claim 19, McClain teaches a formulation containing particles of pharmaceutical agent encapsulated in PLGA polymer, wherein the particles provide sustained release of the pharmaceutical agent (abstract; [0006]-[0008], [0016] and [0062]). McClain teaches the weight ratio of drug to polymer can be from 40:60 to 60:40, and the PLGA polymer can be selected such that the molar ratio of lactide to glycolide is 48:52 to 52:48 ([0008] and [0062]).
It would have been obvious to one of ordinary skill in the art to select a PLGA polymer with a molar ratio of lactide to glycolide of 48:52 to 52:48, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because McClain provide the guidance for selecting a PLGA polymer with a molar ratio of lactide to glycolide of 48:52 to 52:48 from a list of known PLGA polymers suitably used for encapsulating active agent to allow sustained release of the active agent. One of ordinary skill in the art would have reasonable expectation of success of selecting PLGA polymer with a molar ratio of lactide to glycolide of 48:52 to 52:48 as the polymer for encapsulating the anesthetic agent because Wohabrebbi suggested that any molar ratio of lactide to glycolide including at least 45% polylactide and at least 50% polyglycolide, and vice versa, can be selected as the suitable PLGA so as to provide the desired sustained release or controlled release of the drug (Wohabrebbi: [0083] and prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
It would also have been obvious to one of ordinary skill in the art to routine optimize weight % of anesthetic and PLGA polymer in the particle to 40-60 wt% anesthetic and 60-40 wt% PLGA polymer, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Wohabrebbi teaches the particles contains from about 40 to 80% by weight of bupivacaine and about 10% to 70% by weight of the polymer (Wohabrebbi: [0071], [0073] and [0075]), which overlaps the parameters of the claimed invention, and McClain provide the guidance for optimizing the weight ratio of drug to polymer to particularly 40:60 to 60:40 for a sustained release formulation (McClain: [0008]). Thus, it is noted that the courts have stated that [w]here the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 
Regarding the particle comprises a non-spherical shape less than 100 µm in a broadest dimension and having a volume of about 13,500 cubic micrometers of claim 19, DeSimone 2009 teaches plurality of particles, in which each particle containing drug and a biodegradable polymer, wherein the particle can be designed or molded to a desired shape (i.e., non-spherical such as rectangular), size (i.e., less than 100 µm in a broadest dimension) and volume (i.e., a volume that is less than about 20,000 cubic centimeter) (abstract; [0053], [0055]-[0063], [0184]-[[0190], [0191], [0194], [0197], [0295] and [0296]).
It would have been obvious to one of ordinary skill in the art to incorporate a non-spherical less than 100 µm in a broadest dimension and having a volume of about 13,500 cubic micrometers as the particle in the formulation of Wohabrebbi, and produce the claimed invention. One ordinary skill in the art would have been motivated to do so because as discussed above, DeSimone 2009 provide the guidance for incorporating non-spherical particle having less than 100 µm in a broadest dimension and a volume less than 20,000 cubic centimeter as the suitable particle for drug delivery, and 
Regarding the anesthetic is in crystalline form comprising 50-70% crystalline form I and 30-50% crystalline form II of claim 19, He teaches particles suspended in a hydrogel composition, wherein the particle encapsulates an analgesic agent such as bupivacaine in crystalline form ([0180], [0181], [0189], [0190], [0193], [0201], [0205, [0207[, [0210]-[0213]). He teaches the crystalline form of the bupivacaine include combination of polymorphs or pseudopolymorphs such as crystalline form I and crystalline form II of bupivacaine, and such crystalline forms are advantageously more stable and well-suited for use in the preparation of pharmaceutical formulations, and 
It would have been obvious to one of ordinary skill in the art incorporate anesthetic in crystalline form comprising 50-70% crystalline form I and 30-50% crystalline form II as the anesthetic in the formulation of Wohabrebbi, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, He taught that the particle containing anesthetic agent such as bupivacaine should be in crystalline form that include combination of polymorphs or pseudopolymorphs such as crystalline form I and crystalline form II of bupivacaine, as this crystalline form is more stable and well-suited for use in in the preparation of pharmaceutical formulations, particularly to bupivacaine-loaded hydrogel formulations that provide effective analgesia for at least 4 days such as those of  Wohabrebbi (He: abstract; [0163], [0180], [0193] and [0207]-[0210]). One of ordinary skill in the art would have reasonable expectation of success of incorporate anesthetic in crystalline form comprising 50-70% crystalline form I and 30-50% crystalline form II as the anesthetic in the formulation of Wohabrebbi because per He, a skilled artisan can readily choose the proper form of the analgesic for the particular need and the particular degree of bioavailability desired.
With respect to the claimed storage stability of “the amino amide anesthetic retains 50-70% crystalline form I structure for up to about 9 months when stored between -20°C and 8°C,” as recited in claim 19,  McClain teaches a formulation containing particles of pharmaceutical agent in crystalline form encapsulated in PLGA polymer having a molar ratio of lactide to glycolide of 48:52 to 52:48, is stable in which prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the particle containing PLGA polymer matrix having a molar prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
Regarding claim 20, Wohabrebbi and He teaches bupivacaine free base as the anesthetic agent (Wohabrebbi: [0015] and [0022]; He: [0191] and [0194]).
Regarding claim 21, as discussed above, DeSimone 2009 teaches plurality of particles, in which each particle containing drug and a biodegradable polymer, wherein the particle can be designed or molded to a desired shape (i.e., non-spherical such as rectangular), size (i.e., less than 100 µm in a broadest dimension) and volume (i.e., a volume that is less than about 20,000 cubic centimeter) (DeSimone 2009: abstract; [0053], [0055]-[0063], [0184]-[[0190], [0191], [0194], [0197], [0295] and [0296]). DeSimone 2011 teaches the particle can be optimize to have a ratio of surface area to volume greater than that of a sphere (DeSimone 2011: [0082], [0083], [0107], [0123], [0129]-[0130], [0305], [0347] and [0376]; claims 1-4). Thus, an ordinary artisan provided the guidance from DeSimone 2009 and DeSimone 2011 can reasonably determine the optimum surface area of the particle including the surface area of about 3,500 square micrometers as claimed based on the teachings of rectangular shaped particle having less than 100 µm in a broadest dimension and a volume of less than about 20,000 cubic 
Regarding claims 33 and 34, as discussed above, it is noted that McClain teaches a formulation containing particles of pharmaceutical agent in crystalline form encapsulated in PLGA polymer having a molar ratio of lactide to glycolide of 48:52 to 52:48, is stable in which the pharmaceutical agent crystallinity is stable for 6 months or 9 months dependent on the intended storage conditions (McClain: [0046]-[0055] and [0069]). He teaches crystalline forms of the analgesic is advantageously used when long-term stability is required (He: [0180]) and that the crystalline form I is the more stable form (He: [0193]-[0194]). He further teaches the particles can be stored and stable for several months or more at room temperature (He: [0185]). Thus, it would have been obvious that the anesthetic in crystalline form of He being encapsulated in the particles containing PLGA matrix having a molar ratio of lactide to glycolide of 48:52 to 52:48 and a weight ratio of drug to polymer of 40:60 to 60:40 as guided by McClain would have been reasonably expected to retain its crystalline form for up to about 6 months when stored at 25°C (room temperature) because as discussed above, He teaches the crystalline form I is the more stable form and McClain teaches structurally the same particles containing PLGA polymer matrix as that of the claimed invention and McClain also provided the predictability that such particles containing PLGA polymer matrix having a molar ratio of lactide to glycolide of 48:52 to 52:48 and a weight ratio of drug to polymer of 40:60 to 60:40 would maintain the stability of the pharmaceutical prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the particle containing PLGA polymer matrix having a molar ratio of lactide to glycolide of 48:52 to 52:48 and a weight ratio of drug to polymer of 40:60 to 60:40 as taught by McClain being substantially identical to the particle of the claimed invention would necessarily provide storage stability characteristics under the storage condition as claimed for when the anesthetic in crystalline form of He is used as the pharmaceutical agent. Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 35, Wohabrebbi teaches that the formulation may contain excipient but is not required and provided the suggestion that no excipient is need in the 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 23-26 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wohabrebbi et al (22 October 2009; US 2009/0264472 A1) in view of McClain et al (10 September 2015; US 2015/0250926 A1), DeSimone et al (3 September 2009; US 2009/0220789 A1; hereafter as “DeSimone 2009”), DeSimone et al (28 July 2011; US 2011/0182805 A1; hereafter as “DeSimone 2011”) and He et al (31 December 2009; US 2009/0324720 A1).
Regarding claim 23, Wohabrebbi teaches an injectable depot formulation containing a plurality of particles, wherein the particles contain a local anesthetic such as bupivacaine and PLGA polymer (abstract; [0009]-[0022], [0066], [0070]-[0073], [0083], [0084], [0092], [0108], [0111], [0014] and [0115]). Wohabrebbi teaches the particles are dispersed in a gel containing a viscosity modifier and buffer, wherein the gel has a pH of 7.4 and viscosity in the range of 1 to 100 cps, in which a lower viscosity such as from about 10 cps to about 50 cps preferred ([0097], [0101], [0108], [0115], [0119], and [0178]). Wohabrebbi teaches the PLGA polymer is selected such that the polymer has an inherent viscosity from about 0.15 to about 0.25 dL/g ([0114]). 
However, Wohabrebbi does not teach the PLGA polymer comprising 48:52 to 52:48 molar ratio D,L lactide:glycolide; each particle comprises a non-spherical shape less than 100 µm in a broadest dimension and having a volume of about 13,500 cubic micrometers; and the anesthetic is in crystalline form comprising 50-70% crystalline form I and 30-50% crystalline form II, of claim 23. These deficiencies are cured by the teachings of McClain, DeSimone 2009, DeSimone 2011 and He.
Regarding the PLGA polymer comprising 48:52 to 52:48 molar ratio D,L lactide:glycolide of claim 23, McClain teaches a formulation containing particles of pharmaceutical agent encapsulated in PLGA polymer, wherein the particles provide sustained release of the pharmaceutical agent (abstract; [0006]-[0008], [0016] and [0062]). McClain teaches the weight ratio of drug to polymer can be from 40:60 to 60:40, and the PLGA polymer can be selected such that the molar ratio of lactide to glycolide is 48:52 to 52:48 ([0008] and [0062]).
It would have been obvious to one of ordinary skill in the art to select a PLGA polymer with a molar ratio of lactide to glycolide of 48:52 to 52:48, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because McClain provide the guidance for selecting a PLGA polymer with a molar ratio of lactide to glycolide of 48:52 to 52:48 from a list of known PLGA polymers suitably used for encapsulating active agent to allow sustained release of the active agent. One prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
It would also have been obvious to one of ordinary skill in the art to routine optimize weight % of anesthetic and PLGA polymer in the particle to 40-60 wt% anesthetic and 60-40 wt% PLGA polymer, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Wohabrebbi teaches the particles contains from about 40 to 80% by weight of bupivacaine and about 10% to 70% by weight of the polymer (Wohabrebbi: [0071], [0073] and [0075]), which overlaps the parameters of the claimed invention, and McClain provide the guidance for optimizing the weight ratio of drug to polymer to 
Regarding the particle comprises a non-spherical shape less than 100 µm in a broadest dimension and having a volume of about 13,500 cubic micrometers of claim 23, DeSimone 2009 teaches plurality of particles, in which each particle containing drug and a biodegradable polymer, wherein the particle can be designed or molded to a desired shape (i.e., non-spherical such as rectangular), size (i.e., less than 100 µm in a broadest dimension) and volume (i.e., a volume that is less than about 20,000 cubic centimeter) (abstract; [0053], [0055]-[0063], [0184]-[[0190], [0191], [0194], [0197], [0295] and [0296]).


It would have been obvious to one of ordinary skill in the art incorporate anesthetic in crystalline form comprising 50-70% crystalline form I and 30-50% crystalline form II as the anesthetic in the formulation of Wohabrebbi, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, He taught that the particle containing anesthetic agent such as bupivacaine should be in crystalline form that include combination of polymorphs or pseudopolymorphs such as crystalline form I and crystalline form II of bupivacaine, as this crystalline form is more stable and well-suited for use in in the preparation of pharmaceutical formulations, particularly to bupivacaine-loaded hydrogel formulations that provide effective analgesia for at least 4 days such as those of  Wohabrebbi (He: abstract; [0163], [0180], [0193] and [0207]-[0210]). One of ordinary skill in the art would have reasonable expectation of success of incorporate anesthetic in crystalline form comprising 50-70% crystalline form I and 30-50% crystalline form II 
With respect to the claimed storage stability of “the amino amide anesthetic retains 50-70% crystalline form I structure for  up to about 9 months when stored between -20°C and 8°C,” as recited in claim 23, McClain teaches a formulation containing particles of pharmaceutical agent in crystalline form encapsulated in PLGA polymer having a molar ratio of lactide to glycolide of 48:52 to 52:48, is stable in which the pharmaceutical agent crystallinity is stable for 6 months or 9 months dependent on the intended storage conditions (McClain: [0046]-[0055] and [0069]). He teaches crystalline forms of the analgesic is advantageously used when long-term stability is required (He: [0180]) and that the crystalline form I is the more stable form (He: [0193]-[0194]). Thus, it would have been obvious that the anesthetic in crystalline form of He being encapsulated in the particles containing PLGA matrix having a molar ratio of lactide to glycolide of 48:52 to 52:48 and a weight ratio of drug to polymer of 40:60 to 60:40 as guided by McClain would have been reasonably expected to retain its crystalline form I for up to about 6 months when stored between -20°C and 8°C because as discussed above, He teaches the crystalline form I is the more stable form and McClain teaches structurally the same particles containing PLGA polymer matrix as that of the claimed invention and McClain also provided the predictability that such particles containing PLGA polymer matrix having a molar ratio of lactide to glycolide of 48:52 to 52:48 and a weight ratio of drug to polymer of 40:60 to 60:40 would maintain the stability of the pharmaceutical agent crystallinity for 6 months or 9 months. Thus, prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the particle containing PLGA polymer matrix having a molar ratio of lactide to glycolide of 48:52 to 52:48 and a weight ratio of drug to polymer of 40:60 to 60:40 as taught by McClain being substantially identical to the particle of the claimed invention would necessarily provide storage stability characteristics as claimed for when the anesthetic in crystalline form of He is used as the pharmaceutical agent. Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
Regarding claims 24 and 25, Wohabrebbi and He teaches bupivacaine free base as the anesthetic agent (Wohabrebbi: [0015] and [0022]; He: [0191] and [0194]).
Regarding claim 26, as discussed above, DeSimone 2009 teaches plurality of particles, in which each particle containing drug and a biodegradable polymer, wherein the particle can be designed or molded to a desired shape (i.e., non-spherical such as rectangular), size (i.e., less than 100 µm in a broadest dimension) and volume (i.e., a 
Regarding claims 36 and 37, as discussed above, it is noted that McClain teaches a formulation containing particles of pharmaceutical agent in crystalline form encapsulated in PLGA polymer having a molar ratio of lactide to glycolide of 48:52 to 52:48, is stable in which the pharmaceutical agent crystallinity is stable for 6 months or 9 months dependent on the intended storage conditions (McClain: [0046]-[0055] and [0069]). He teaches crystalline forms of the analgesic is advantageously used when long-term stability is required (He: [0180]) and that the crystalline form I is the more stable form (He: [0193]-[0194]). He further teaches the particles can be stored and stable for several months or more at room temperature (He: [0185]). Thus, it would have been obvious that the anesthetic in crystalline form of He being encapsulated in the prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the particle containing PLGA polymer matrix having a molar ratio of lactide to glycolide of 48:52 to 52:48 and a weight ratio of drug to polymer of 40:60 to 60:40 as taught by McClain being substantially identical to the particle of the claimed invention would necessarily provide storage stability prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 38, Wohabrebbi teaches that the formulation may contain excipient but is not required and provided the suggestion that no excipient is need in the formulation ([0016], [0074] and [0182]), thereby providing the guidance for excluding excipient in the formulation.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 27 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wohabrebbi et al (22 October 2009; US 2009/0264472 A1) in view of McClain et al (10 September 2015; US 2015/0250926 A1), DeSimone et al (3 September 2009; US 2009/0220789 A1; hereafter as “DeSimone 2009”), DeSimone et al (28 July 2011; US 2011/0182805 A1; hereafter as “DeSimone 2011”) and He et al (31 December 2009; US 2009/0324720 A1), as applied to claim 23 above, and further in view of Kaneko et al (10 December 2015; US 2015/0352041 A1).
The composition of claim 23 is discussed above.
Regarding claim 27, Wohabrebbi teaches the particles are dispersed in a gel containing a viscosity modifier and buffer, wherein the gel has a pH of 7.4 and viscosity in the range of 1 to 100 cps, in which a lower viscosity such as from about 10 cps to about 50 cps preferred ([0097], [0101], [0108], [0115], [0119], and [0178]).
However, Wohabrebbi, McClain, DeSimone 2009, DeSimone 2011 and He do not teach the tonicity modifier and surfactant of claim 27.
Regarding the tonicity modifier and surfactant of claim 27, Kaneko teaches an injectable depot formulation comprising plurality of particles containing a therapeutic agent and biodegradable polymer such as PLGA, wherein the formulation further contains a tonicity agent, a buffer/pH-adjusting agent, a viscosity enhancing agent/suspending agent and a wetting agent (surfactant) (abstract; [0019]-[0027], [0065], [0066], [0069] and [0076]-[0088]). Kaneko teaches the formulation provide sustained release of the therapeutic agent ([0030]).
It would have been obvious to one of ordinary skill in the art to include tonicity agent and surfactant such as polysorbate in the formulation of Wohabrebbi, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Wohabrebbi and Kaneko are commonly drawn to injectable depot formulations for providing sustained release of a drug (Wohabrebbi: abstract; Kaneko: [0030]), and Kaneko provide the guidance for including tonicity agent and surfactant such as polysorbate to the injectable depot formulation of Wohabrebbi as they are generally included as carrier for injection (Kaneko: [0076]-[0087]). Thus, an ordinary artisan provided the guidance from the prior art would looked to including 
Regarding claim 31, Kaneko teaches the formulation contains 0.01 to about 5 w/v% wetting agent such as polysorbate 20 or polysorbate 80 ([0080] and [0081]). It would also have been obvious to routinely optimize the concentration surfactant in the formulation of Wohabrebbi to amount as claimed, per guidance from Kaneko and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Kaneko taught that an injectable depot formulation such as that of Wohabrebbi contains 0.01 to about 5 w/v% wetting agent (surfactant) such as polysorbate, which overlap the parameter of the claimed invention. Thus, it is noted that the courts have stated that [w]here the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). As such, it would have been customary for an artisan of ordinary skill to determine the optimum concentration of surfactant in the formulation to achieve desired aqueous vehicle. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the optimum concentration of surfactant in the formulation would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wohabrebbi et al (22 October 2009; US 2009/0264472 A1) in view of McClain et al (10 September 2015; US 2015/0250926 A1), DeSimone et al (3 September 2009; US 2009/0220789 A1; hereafter as “DeSimone 2009”), DeSimone et al (28 July 2011; US 2011/0182805 A1; hereafter as “DeSimone 2011”) and He et al (31 December 2009; US 2009/0324720 A1), as applied to claim 23 above, and further in view of Kaneko et al (10 December 2015; US 2015/0352041 A1), as applied to claim 27 above, and further in view of Cleland et al (1 September 2009; US 7,582,311 B1).
The compositions of claims 23 and 27 are discussed above.
However, Wohabrebbi, McClain, DeSimone 2009, DeSimone 2011, He and Kaneko do not teach the hyaluronic acid, particularly sodium hyaluronate as the viscosity modifier and the amount of sodium hyaluronate, respectively of claims 28-30.
Regarding claims 28-30, Cleland teaches injection vehicles suitable for administering particulate suspensions comprising PLGA particles encapsulating an anesthetic agent, and the particles are dispersed in a vehicle containing sodium hyaluronate (column 4, lines 50-end; columns 5 and 6; claims 1, 11, 21, 22, 27 and 29). Cleland teaches the injection vehicle is suitable for sustained release delivery system 
It would have been obvious to one of ordinary skill in the art to include sodium hyaluronate as the hydrogel in the formulation of Wohabrebbi, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because as discussed above, Cleland taught that sodium hyaluronate is a suitable injection vehicle for dispersing PLGA particles therein, and Wohabrebbi taught that hyaluronic acid is one of the suitable hydrogel for the particles (Wohabrebbi: [0119]). Thus, an ordinary artisan provided the guidance from the prior art would have looked to including sodium hyaluronate as the hydrogel in the formulation of Wohabrebbi with a reasonable expectation of achieving an injectable depot formulation for providing a desired sustained release of anesthetic agent from the particles.
It would also have been obvious to routinely optimize the concentration sodium hyaluronate in the formulation of Wohabrebbi to amount as claimed, per guidance from Cleland and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Cleland taught that an injectable depot formulation such as that of Wohabrebbi can contain between about 0.1% to about 5% w/v of sodium hyaluronate, which overlap the parameter of the claimed invention. Thus, it is noted that the courts have stated that [w]here the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wohabrebbi et al (22 October 2009; US 2009/0264472 A1) in view of McClain et al (10 September 2015; US 2015/0250926 A1), DeSimone et al (3 September 2009; US 2009/0220789 A1; hereafter as “DeSimone 2009”), DeSimone et al (28 July 2011; US 2011/0182805 A1; hereafter as “DeSimone 2011”) and He et al (31 December 2009; US 2009/0324720 A1), as applied to claim 23 above, and further in view of Kaneko et al (10 December 2015; US 2015/0352041 A1), as applied to claim 27 above, and further in view of Rabinow et al (14 December 2006; US 2006/0280430 A1).
The compositions of claims 23 and 27 are discussed above.
However, Wohabrebbi, McClain, DeSimone 2009, DeSimone 2011, He and Kaneko do not teach the surfactant and co-solvent of claim 32.
Regarding claim 32, Rabinow teaches vehicle for small particle dispersions containing surfactant such as sodium deoxycholate and solvent such as ethanol, benzyl alcohol or glycerol (abstract; [0015], [0033], [0074] and [0077]).
It would have been obvious to one of ordinary skill in the art to include sodium deoxycholate and a solvent such as ethanol, benzyl alcohol or glycerol in the formulation of Wohabrebbi, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Rabinow provided the guidance to do so by teaching that an injectable vehicle containing small particles of therapeutic agents such as anesthetic of Wohabrebbi can include sodium deoxycholate and solvent such as ethanol, benzyl alcohol or glycerol so as to achieve a desired particle suspension suitable for extended release depot (Rabinow: [0019]). Thus, an ordinary artisan provided the guidance from the prior art would looked to including sodium deoxycholate and a solvent such as ethanol, benzyl alcohol or glycerol in the formulation of Wohabrebbi so as to achieve a desired particle suspension suitable for use in extended release (sustained release) depot formulation, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOAN T PHAN/Primary Examiner, Art Unit 1613